DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the coupling transmission as a 5-part, 6-part or 7-part coupling, and a coupling transmission configured as a thrust crank with a straight guidance must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 6-11 all depend from canceled claim 5, for the purposes of examination it was assumed claims 6-11 were meant to depend from claim 1. In claim 6 it is unclear how the device can be structured to be arranged as a 5-part, 6-part or 7-part coupling transmission. In claim 8 it is unclear what is meant by a “thrust crank” and “straight guidance” and how such a coupling transmission would be structured and arranged. In the response dated 4/20/22, Applicant amended the specification to include reference numeral “10” in figure 1, and amending the specification such that “10” references a “thrust crank”. The reference numeral “10” in figure 1 indicates what is already labeled as “coupling transmission 2” embodied as a 4-part double swingarm(see specification page 15 line 15). It appears Applicant is defining “thrust crank” contrary to the common meaning, i.e. a linear rod member with one end coupled to a rotary crank member for providing linear thrusting movement to the end of the linear rod member opposite the crank member. It appears Applicant is defining “thrust crank” to be synonymous with coupling transmission configured as a double swingarm.  In claim 9 it is unclear what is meant by “corresponding to a frame of the coupling transmission”, such as whether they claim is requiring the support frame to be a frame of the coupling transmission, or if the support frame corresponds to a separate frame member of the coupling transmission. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,4,6-11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabata(US20140346292).
	[claim 1,21] Tabata teaches a device(10) for carrying a monitor(20) comprising a connection element(80) for connection to a monitor, and a support frame(42) for supporting the device against the environment, wherein the connection element and the support frame are arranged pivotably relative to one another(fig 2-4), characterized in that the support frame and the connection element are connected by means of a non-uniformly translating transmission for providing the pivotability of the connection element relative to the support frame which are connected pivotably to each other, wherein the non-uniformly translating transmission is a coupling transmission(30), and wherein the non-uniformly translating transmission is configured in a way that a predefined point(point on monitor 20, approximately in front of joint 103 in figure 2) which is held at a fixed position relative to the connection element is held during a pivot movement of the connection element by means of the coupling transmission relative to the support frame within a predefined pivot angle(pivot angle shown moving between figures 2 and 3) in a region of a fixed point in space(said predefined point maintains approximately constant height as seen in figures 2 and 3). Tabata however does not teach that the support frame is rigidly connected to an environment, instead teaching that the device is placed on a supporting surface, or provide an elevation tolerance for the region, i.e. vertical distance the predefined point travels during the movement of the coupling transmission within the predefined pivot angle. First with regards to the support frame it is well known to rigidly attach monitors and their associated supports to the environment, such as on a desk, wall surface or ceiling, as this provides additional support and security for the device(see for instance the Specification of the present application discussing known prior art devices for carrying a monitor on Page 1 L20-25 of Applicant’s Specification), it would have been obvious to one of ordinary skill in the art as of the effective filing date to rigidly connect the support frame to the environment, as this would provide additional support and security to the mounted device. With regards to the elevation tolerance, Tabata does not provide a scale for the figures, however as seen in figures 2 and 3, when the coupling transmission moves within the shown pivot angle, the predefined point stays at approximately the same elevation. It would have been obvious to one of ordinary skill in the art as of the effective filing date to structure and size the device, such that the predefined point stayed within a desired elevation tolerance, such as +- 5cm or +- 1cm, as the coupling transmission is moved within the predefined pivot angle, as a matter of obvious design choice, as this would merely require adjusting the size of the device, or size of the predefined pivot angle, which would be within the skill level of a worker in the art.   
	[claim 2] wherein the non-uniformly translating transmission is configured in a way that the predefined point(point on monitor 20) which is held at the fixed position relative to the connection element, is guidable during pivoting movement of the connection element by means of the non-uniformly translating transmission relative to the support frame within a predefined pivot angle along a predefined path length in a region of a horizontal plane(figs 2-3). 
	[claim 4] wherein the connection element and/or the non-uniformly translating transmission is configured in a way that the predefined point corresponds to a center of gravity of a monitor connected to the connection element.  
	[claim 6] wherein the coupling transmission is configured as a 4-part coupling transmission(fig 2). 
	[claim 7] wherein the coupling transmission is formed as a double swingarm(fig 2). 
	[claim 8] wherein the coupling transmission is configured as a thrust crank(70) including wherein the thrust crank includes a straight guidance(fig 4), see 112 rejection above. 
	[claim 9] wherein the support frame corresponds to a frame of the coupling transmission. 
	[claim 10] wherein the connection element(80) corresponds to a swing arm of the coupling transmission. 
	[claim 11] wherein the coupling transmission comprises coupling parts(50,60) between the support frame and the connection element, wherein the coupling parts are provided twice, i.e. two coupling parts, wherein the coupling parts are arranged relative to a symmetry plane in a mirror-symmetrical way(fig 1b,1c). 
	
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabata as applied to claim 1 above, and further in view of Wendt(US20190064886).
Tabata teaches a device as detailed above, with at least one rotary joint(connecting 70 to 50) of the non-uniformly translating transmission, and wherein a spring and damper help to partially counteract the force of gravity on the mounted monitor when lifting the monitor(see para[0042] and [0051]). Tabata however does not teach the use of a sprag clutch configured to frictionally decouple the rotary joint when pivoting against a direction of a torque acting on the non-uniformly translating transmission, due to a force of gravity from the mass of the mounted monitor. Wendt teaches a similar monitor supporting device, which uses a sprag clutch to provide one way frictional resistance to a rotary joint. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use a sprag clutch with the rotary joint of Tabata, as this would aid in providing one way resistance to movement of the monitor, against the pull of gravity, and would merely be using known elements for their known functions. 

Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabata as applied to claims 1 above in view of Pankros et al(US20120033371).
	Tabata teaches a device as detailed above, however Tabata does not teach the use of a motor acting on the rotary joint to assist the pivoting movement of the connection element relative to the support frame, or a sensor element, comprising a force or torque sensor for detecting a measured value and activating the motor when the value exceeds a predetermined threshold, or an operation switch  with a first switching position corresponding to a switched off position, a second switching position for operating the motor in a first direction and a third switching position for operating the motor in a direction opposite the first direction. Pankros teaches a similar display mounting device which uses a motor(actuator 60) having a force sensor(see para[0062]) and an operation switch(para[0062]) to retract(move in first direction), extend(move in second direction opposite first direction) or switch off, the arrangement allowing for automated mechanical adjustment of the device. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the motor, sensor and switch arrangement of Pankros with the device of Tabata, as this would allow for automated adjustment of the supported device as taught by Pankros.
Response to Arguments
Applicant's arguments filed 4/20/22 have been fully considered but they are not persuasive. First with regards to the drawing objection, applicant argues that the number of parts in the coupling is not essential to one of ordinary skill in the art to properly understand the invention. The examiner disagrees, 37 CFR 1.83(a) requires that every feature of the invention specified in the claims must be shown in the drawings. With regards to the “thrust crank” Applicant argues that the thrust crank is a conventional feature and thus does not require detailed illustration. The examiner disagrees, while the thrust crank itself maybe a conventional feature, it is unclear how the device is to be structured and arranged such that the coupling transmission is configured as a thrust crank with a straight guidance as recited in the claims. With regards to the 112 rejection of claim 6, applicant argues that a person of ordinary skill in the art could readily envision a 5,6 or 7-part coupling transmission. The examiner disagrees, as it is unclear exactly how such a coupling transmission is meant to be structured and arranged to achieve the claimed functionality. With regards to claim 8, Applicant argues that a person of ordinary skill in the art would readily understand what a thrust crank and straight guidance are, as used in the present application. For the reasons stated in the above 112 rejection, it is unclear what Applicant is defining as “thrust crank” and how such an element would be structured and arranged. With regards to the rejection based on Tabata(US20140346292) applicant references figures 2-4 as showing a pivot movement within a predefined pivot angle as recited in claims 1 and 16. As detailed in the above rejection, the predefined pivot angle referenced in the present rejection is the angle shown moving between the positions seen in figures 2 and 3. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632